Citation Nr: 1635033	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for skin cancer, to include squamous and basal cell carcinoma, to include as due to exposure to herbicides and jet fuels in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1971, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2016, this matter was remanded for the Veteran to be scheduled for a videoconference hearing before the Board.  In June 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.

The issues of service connection for an eye disability and peripheral neuropathy (each as secondary to squamous and basal cell carcinomas) were raised in a July 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claim.  He seeks service connection for squamous and basal cell carcinoma, which are claimed to be due to exposure to herbicides and jet fuels in service.  Because he served in Vietnam, he is presumed to have been exposed to Agent Orange during service; and as his DD Form-214 lists his Air Force military occupational specialty (MOS) as fuel specialist, his exposure to jet fuels is also not in dispute.  Although squamous and basal cell carcinomas are not listed in 38 C.F.R. § 3.309(e) (as diseases associated with exposure to herbicides), he may nonetheless substantiate his claim under that theory of entitlement by competent evidence that the skin cancers are related to such exposure.  See Combee v. Principi, 4 Vet. App. 78 (1993).  In a March 2013 statement, the Veteran's dermatologist, Dr. Neil Haddock, opined that the Veteran's skin cancer "could have been caused by [A]gent [O]range."  However, this opinion is unaccompanied by rationale, is stated in speculative terms, and therefore is lacking in probative value.  In February 2012 and July 2016, the Veteran submitted articles suggesting, respectively, that exposure to herbicides and jet fuels, may cause skin cancer.  The current record does not include an adequate medical opinion as to whether the Veteran's skin cancer is related to his exposure to herbicides and/or jet fuels in service.  Accordingly, an examination to secure a medical opinion regarding the etiology of the Veteran's skin cancer is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record also suggests that the medical evidence associated with the record is incomplete.  In June 2013, the Veteran submitted an authorization for VA to obtain records from Drs. Neil Haddock, Edmund Hobbs, Donald Hollsten, and Richard Drengler, and from Concentra Primary Care.  The most recent treatment records from Dr. Hobbs, Hollsten, and Drengler are dated in May 2010, September 2011, and December 2011, respectively.  There is no indication in the record that updated treatment records were sought, or that treatment records from Dr. Haddock or Concentra Primary Care were ever requested.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for skin cancer and to provide authorizations for VA to obtain outstanding records of any such private evaluations or treatment, to specifically include all records of evaluations and treatment by Drs. Neil Haddock, Edmund Hobbs, Donald Hollsten, and Richard Drengler, and from Concentra Primary Care.  The AOJ should secure for the record complete clinical records of all evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2. The AOJ should then arrange for the Veteran to be examined by an oncologist or dermatologist to ascertain the likely etiology of his skin cancer. The record (to include this remand) must be reviewed by the examiner in conjunction with the examination. Based on interview and examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

What is the likely etiology for the Veteran's skin cancer? Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his military service, to include as due to his exposure to Agent Orange and/or jet fuels therein?

If the opinion is to the effect that the Veteran's skin cancer is unrelated to service, the examiner should identify the etiology for the skin cancer considered more likely.

The examiner must explain the rationale for the opinion. The examiner is asked to specifically address the opinion by the Veteran's treating physician, expressing agreement or disagreement with it and including rationale for the agreement or disagreement. The examiner is also asked to comment on the medical literature/articles submitted for the record.

3. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

